Citation Nr: 1721640	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-43 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969 and his decorations include the Combat Action Ribbon for his combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran has previously sought service connection for a left knee and low back disorder.  In May1972, the RO originally denied the Veteran's claim for service connection for a back disorder.  The RO again denied this claim in a September 1981 decision. At the same time, the RO denied a claim for service connection for a left knee disorder.  In a June 1984 decision, the Board denied the Veteran's claims for service connection for left knee and back disorders.  Subsequently the Veteran made an attempt to reopen the claims for service connection for left knee and back disorders which were most recently denied by the Board in January 2005. These same issues were addressed in the March 2008 rating decision and are now before the Board. 

While the matter was on appeal, the RO increased the Veteran's PTSD rating to 70 percent for the entire period on appeal.  The Board has recharacterized the issue on appeal to reflect this increase.  

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 1972 rating decision, the RO originally denied the Veteran's claim for service connection for a back disorder. The RO again denied this claim in a September 1981 decision, at which time the RO also denied a claim for service connection for a left knee disorder.  In a June 1984 decision, the Board denied the Veteran's claims for service connection for left knee and back disorders.

2.  In August 2001, the Veteran attempted to once again reopen his service connection claims for left knee and back disorders which were subsequently denied by the Board in January 2005. The January 2005 Board decision is the last final denial. 

3.  The evidence associated with the record subsequent to the January 2005 Board decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection to a left knee disability and low back disability.

4.  The Veteran's left knee disability had its onset during combat service in the Republic of Vietnam. 

5.  The Veteran's low back disability had its onset during combat service in the Republic of Vietnam. 


CONCLUSIONS OF LAW

1.  The January 2005 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

4.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304.  

5.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110  , 1154(b), 5107(b) 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the July 2014 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Merits of the Claim

I.  New and Material Evidence

A Board decision becomes final when it is issued as of the date-stamped on the decision, unless the appellant continues the appeal to the court or a motion for reconsideration is granted by the Board.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the Veteran did not appeal a January 2005 Board denial of reopening and service connection for a left knee and low back disability.  Thus, the January 2005 Board decision became final based on the evidence then of record.  Id.  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claims should be reopened.  The Veteran's claims were most recently denied in the January 2005 rating decision on the basis that there was no connection between the Veteran's low back and left knee disorders and the Veteran's military service.  

Pertinent evidence received since the January 2005 Board decision includes a June 2010 opinion from Dr. S.A.W.  In this letter, the Doctor opines that the Veteran's knee and back conditions "result[] from jump[ing] from a hovering helicopter in Vietnam."

The Board finds that June 2010 opinion constitute new and material evidence.  The evidence is "new" because it was not of record at the time the January 2005 Board decision was issued and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim,  (i.e., the link between the Veteran's service and his present disabilities) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a left knee disability and low back disability extremity disorder is warranted.


II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  As discussed previously, there has not been any dispute that the Veteran has a disability of his left knee and low back for quite some time, therefore the Board's analysis will focus on the second and third elements of the service connection analysis. 

In cases where a combat veteran seeks service connection for an injury or disease he or she claims was incurred in or aggravated by combat service, VA shall accept lay or other evidence of service incurrence as sufficient proof of service-connection of that injury or disease, provided that the evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154  (b); see also 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that the Veteran is not only entitled to a presumption that the combat injury giving rise to a disability occurred, but also that the disability itself was incurred in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (finding that the veteran was entitled to the presumption that he suffered from hearing loss while on active duty, not just that he suffered acoustic trauma). To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the injury or disease incurred in service.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran served in combat in Vietnam as is demonstrated by his Combat Action Ribbon and reported that he suffered injuries to his back and knees while he was getting out of a helicopter that was landing under enemy fire.  See for eg. May 2008 VA 210 4138 Statement in Support of Claim.  Service treatment records independently support that the Veteran sought medical treatment for this described helicopter incident.  The description of these events and injury is consistent with the circumstances, conditions and hardships of that service.  As such, VA must presume the occurrence of the in-service injury, i.e., a left knee and low back injury.  See 38 U.S.C.A. § 1154(b).

With respect to the "nexus" element, the Veteran has submitted the previously discussed letter from Dr. S.A.W.  Additionally, a January 2002 VA medical examination concluded that it was as likely as not that the original injury from the Veteran's fall from the helicopter resulted in the development of degenerative changes in both his knees.  

In light of all of these factors, the evidence shows that when the Veteran served in combat he sustained injury to his back and left knee.  Medical evidence of record supports the Veteran's contentions regarding the link between his present low back and left knee disabilities and his in-service injuries.  Therefore the Board finds that service connection for low back and left knee disability is warranted.  

ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a left knee disability is granted.

New and material evidence has been received and reopening of the claim of entitlement to service connection for a low back disability is granted.

Service connection for left knee disability is granted.

Service connection for low back disability is granted.


(CONTINUED ON NEXT PAGE)


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the Veteran's PTSD claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). To that effect, the Board notes that the Veteran's most recent PTSD examination is from February 2012, and that this examination is too old for an adequate evaluation of the Veteran's PTSD.  Accordingly, this case must be remanded so that a new VA examination may be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA mental health treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for mental health issues, and make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Then, schedule the Veteran for an appropriate VA medical examination to determine the nature, etiology, and severity of his current PTSD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The complete rationale for all opinions expressed must be provided.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


